IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,

Plaintiffs,
v.
VMWARE, INC.,

Defendant.

C.A. No. 19-742-LPS

 

ORDER

At Wilmington this 6th day of October, 2020:

For the reasons set forth in the Memorandum Opinion issued this date,

IT IS HEREBY ORDERED that the following claim terms of U.S. Patent Nos,

8,875,266 (the “*266 Patent’); 10,069,752 (the “*752 Patent”); 8,336,049 (the “‘049 Patent”);

and 9,521,151 (the “‘151 Patent”) are construed as follows:

 

Claim Term

Court’s Construction

 

transmit”

[claims 1, 10, and 16 of the ‘049
Patent]

“Generate... receive... adjust...

The parties agree that the claim steps are
ordered/sequenced.

 

Preamble

[claim 1 of the ‘266 Patent]

The parties agree that the preamble to claim | of the
‘266 Patent is limiting.

 

“Hardware platform”

[claim 1 of the ‘266 Patent]

“Physical system hardware”

 

Preamble

[claims 1 and 12 of the ‘151 Patent]

The parties agree that the preambles to claims 1 and
12 of the ‘151 Patent are limiting.

 

Preamble

 

 

The parties agree that the preambles to claims 1 and 9
of the ‘752 are limiting.

 

 

 

 
 

{claims | and 9 of the “752 Patent]

 

“Snapshots”

[claims 1 and 9 of the ‘752 Patent]

“Data that contains configuration and resource usage
information of a distributed computer system at a
particular moment in time”

 

“Provisioning [virtual machines]”

[claims 1, 10, and 16 of the ‘049
Patent]

“For example, instantiating, starting, stopping,
suspending and de-allocating, or similar activity.”

 

“Virtual machine utilization for the
application”

[claims 1, 10, and 16 of the “049
Patent]

“Utilization of virtual machine computing resources
for the application.”

 

“Receiving/received resource
utilization statistics”

{claims 1, 8-10, 13, 14, 16, 19, and 20
of the ‘049 Patent]

“Receiving/received past, current, or future resource
utilization statistics.”

 

“Tyansmit[ting] instructions
relating to provisioning virtual
machines”

[claims 1, 10, and 16 of the ‘049
Patent]

Not indefinite.

 

“Identifying”

[claim 1 of the ‘266 Patent]

No construction necessary.

 

“Prohibiting the virtual machine
from executing”

[claim 1 of the ‘266 Patent]

“For example, terminating the virtual machine, or
preventing the virtual machine from initializing or
completing initialization.”

 

“Permitting the virtual machine to
execute” / “authorized to execute”

[claim 1 of the ‘266 Patent|

“For example, permitting the virtual machine to
initialize or continue running” / “for example,
permitted to initialize or run.”

 

“Policies”

[claim 1 of the ‘266 Patent]

“Data defining access and/or operating controls on
the operation of virtual machines on host platforms.”

 

“Optimizing” / “optimize”

[claims 1 and 12 of the ‘151 Patent]

“Achieving a user-desired state.”

 

 

“Operating conditions”

[claims 1 and 12 of the ‘151 Patent]

 

Not indefinite.

 

 

 

 

 
 

“The at least one policy set”

[claims 1 and 12 of the ‘151 Patent]

Not indefinite.

 

“Objective”

{claims 3, 4, 14, and 15 of the ‘151
Patent]

Plain and ordinary meaning.

 

“The desired state”

[claims 1 and 12 of the ‘151 Patent]

Not indefinite.

 

“User-defined threshold”

[claims 2 and 13 of the ‘151 Patent]

Not indefinite.

 

“At least one recommended action”

[claims 2, 5, and 6 of the ‘151 Patent]

Not indefinite.

 

“A recommended change to the
operating conditions of the cloud
environment to achieve at least one
desired state consistent with the at
least one user-defined policy”

[claims 1 and 12 of the ‘151 Patent]

Not indefinite.

 

“Interfacing with the distributed
computer systems at a remote
resource allocation module that is
located outside of the distributed
computer systems”

[claims 1 and 9 of the *752 Patent]

Not indefinite.

 

“Remote resource allocation
module”

[claims I and 9 of the ‘752 Patent]

Indefinite.

 

“Receiving a plurality of computer
system snapshots”

[claims 1 and 9 of the ‘752 Patent]

Not indefinite.

 

 

“As defined by the computer system
snapshots”

[claims 3 and 11 of the ‘752 Patent]

 

Not indefinite.

 

eat ff

UNITED STATES D

ISTRIGT JUDGE

 

 

 
